780 F.2d 1021
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.(The decision of the Court is referenced in a "Table of Decisions Without Reported Opinions" appearing in the Federal Reporter.)IN RE:  ROBERT JORDAN, Debtor.
84-1691
United States Court of Appeals, Sixth Circuit.
11/6/85

APPEAL DISMISSED
E.D.Mich.
ORDER
BEFORE:  LIVELY, Chief Judge; MARTIN and JONES, Circuit Judges.


1
In this bankruptcy case the district court entered an order affirming in part a decision of the bankruptcy court and remanding the case to the bankruptcy court for further determinations.  The debtor, Robert Jordan, then filed a motion to amend the district court's order to include a statement pursuant to 28 U.S.C. Sec. 1292(b), noting that the order entered was not a final decision so as to allow an appeal as of right pursuant to 28 U.S.C. Sec. 1291.  Upon consideration the district court denied this motion finding that 'an immediate appeal would not materially advance the ultimate termination of this litigation.'  Nevertheless, the debtor Jordan then filed a notice of appeal to this court.


2
Upon consideration the court concludes that it does not have jurisdiction over this cause.  Accordingly, this appeal is dismissed at the debtor's cost.